United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1502
                                   ___________

Alice M. McKa,                       *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
      v.                             * Eastern District of Arkansas.
                                     *
Jo Anne B. Barnhart, Commissioner,   * [UNPUBLISHED]
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                             Submitted: January 31, 2005
                                Filed: February 8, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Alice M. McKa appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. In her February 1998
applications and related documents, McKa alleged disability since February 1996--
later revised to August 31, 1996--from heart problems, a brain aneurysm, and
radiating back pain. After a hearing, an administrative law judge (ALJ) determined


      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
that McKa had severe chronic ischemic heart disease and a brain aneurysm,2 but these
impairments were not of listing-level severity alone or combined; that McKa had the
residual functional capacity (RFC) to lift up to 20 pounds occasionally and 10 pounds
frequently, and to sit, stand, or walk six hours in an eight-hour workday; and that
McKa could perform her past relevant work as a dishwasher, furniture cleaner, and
food preparer as she had described these jobs, i.e., at the light level. Having carefully
reviewed the record, see Mittlestedt v. Apfel, 204 F.3d 847, 850-51 (8th Cir. 2000)
(standard of review), we affirm.

       McKa indirectly challenges the ALJ’s decision to find her back and leg
problems severe. While McKa underwent surgery in October 1998 for a large
bulging lumbosacral disc and thereafter reported pain and limitations to her primary
care physician, see 20 C.F.R. §§ 404.1520(c), 416.920(c) (2004) (to be severe,
impairment must significantly limit physical or mental ability to do basic work
activities), she bore the burden of establishing that her back and leg problems were
severe despite surgery, see Nguyen v. Chater, 75 F.3d 429, 430-31 (8th Cir. 1996),
and the ALJ thoroughly discussed the medical evidence concerning McKa’s back.
The record shows that the surgeon opined McKa could work after her 1998 back
surgery, and that McKa’s primary care physician did not disagree. Also, McKa’s
primary care physician did not find it necessary to conduct further tests, and his
examination findings were relatively mild. See Mittlestedt, 204 F.3d at 850-51
(reviewing court may not reverse merely because substantial evidence would also
support opposite decision).

      We reject McKa’s challenge to the ALJ’s credibility findings, as those findings
were based on multiple valid reasons. See Hogan v. Apfel, 239 F.3d 958, 962 (8th


      2
       It is unclear why the ALJ found a severe brain aneurysm and heart disease, as
McKa’s medical records indicate that an arteriogram ruled out an aneurysm and that
cardiac testing revealed nothing abnormal.

                                          -2-
Cir. 2001) (deference to ALJ is appropriate when he explicitly discredits claimant and
gives good reasons for doing so). We also reject McKa’s challenge to the ALJ’s RFC
determination, because as previously noted McKa’s surgeon opined that McKa could
return to work after her 1998 back surgery and no other physician imposed
restrictions on McKa’s ability to work; McKa failed to offer any further opinions or
records from her surgeon or her primary care doctor, see Shannon v. Chater, 54 F.3d
484, 488 (8th Cir. 1995) (claimant’s counsel’s failure to obtain records suggests they
had only minor importance); and the ALJ’s RFC findings were consistent with those
of a Social Security Administration reviewing physician made after the surgery, see
Pearsall v. Massanari, 274 F.3d 1211, 1217-18 (8th Cir. 2001) (ALJ is responsible for
determining RFC based on observations of treating physicians and others, and
claimant’s own description of her limitations).

      McKa’s remaining arguments provide no basis for reversal. Accordingly, we
affirm.
                          _______________




                                         -3-